FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 24, 2022

                                      No. 04-22-00031-CR

                                 Frank Edwin STEPHENSON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        On August 22, 2022, appellant filed his second motion to extend time to file his brief. On
that same date, appellant also filed his brief. The motion is GRANTED.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court